Citation Nr: 1106233	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, to include emphysema, chronic obstructive pulmonary 
disease (COPD), and pneumonia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from September 1963 to June 1977, and from November 1977 to 
March 1978.  He had subsequent active duty service in the United 
States Army from October 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Portland RO in 
September 2008.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In February 2009, the Board remanded the Veteran's claim for 
further evidentiary development.  Such was achieved, and the 
Veteran's claim was readjudicated by the Appeals Management 
Center (AMC) in a May 2010 supplemental statement of the case 
(SSOC).

In September 2010, the Board solicited an expert medical opinion 
from a physician with the Veterans Health Administration (VHA) 
concerning whether the Veteran's current respiratory disability 
is as likely as not related to his active duty military service.  
In October 2010, the Board received the requested VHA opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After receiving the above-referenced VHA opinion in October 2010, 
the Board sent the Veteran a letter dated December 8, 2010 
notifying him that he had 60 days to review the VHA medical 
opinion, and to send VA any additional evidence or argument he 
wished to submit.  The Veteran was notified of his right to have 
any newly submitted evidence considered by the agency of original 
jurisdiction (AOJ) for review and for issuance of an SSOC.  

In January 2011, the Veteran responded to the Board's letter with 
additional argument in support of his claim.  See the Veteran's 
January 6, 2011 Statement in Support of Claim.  The Veteran 
specifically indicated that he was enclosing argument and/or 
evidence with his response, and that he wished the Board to 
"remand my case to the AOJ for review of this new evidence 
submitted by me."  See the Medical Opinion Request Form, dated 
January 6, 2011 by the Veteran.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should review the record, to include 
all evidence received since the May 2010 
supplemental statement of the case, and in 
particular the personal statement recently 
submitted by the Veteran, and readjudicate 
the Veteran's service-connection claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


